UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6126



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EUGENE KENNY SMITH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-96-54, CA-99-136-1-T)


Submitted:   June 27, 2000                 Decided:   July 10, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Kenny Smith, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Kenny Smith seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ions and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Smith, Nos. CR-96-54;

CA-99-136-1-T (W.D.N.C. Aug. 23, 1999 & Sept. 8, 1999).*    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




    *
      Although the district court’s judgments or orders are marked
as “filed” on August 18 and September 7, 1999, the district court’s
record shows that they were entered on the docket sheet on August
23 and September 8, 1999, respectively. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the judgment or order was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2